Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claims 1, 10, 13 and dependent claims are objected to because of the following informalities:  
In claim 1, 10, 13, “the blocking portion extends vertically in parallel with a lower portion of an optical sheet of the display to define a first distance of a gap defined between the lower portion of the optical sheet of the display and the blocking portion; and wherein, when the blocking portion is in a second state, the blocking portion has a second shape, differing from the first shape,  in which the blocking portion extends diagonally away from the lower portion of the optical sheet of the display to define a second distance of the gap defined between the lower portion of the optical sheet of the display and the blocking portion” could be confuse. Further clarification is required for, at least, the following scopes:
A first (or second) distance of a gap: this limitation missed a 2nd object. The description should be in a format of “ a distance of A and B” or “a distance from A to B”. 
The gap is further defined by “defined between the lower portion of the optical sheet of the display and the blocking portion”: Fig 3A clearly shows that in an extending state, the “gap” defined between the lower portion of the optical sheet of the display and the blocking portion is varied from a wider size, on the top, to a fixed size on the bottom (no matter which state). 
The scope of the claim is confuse based on the drawing. Therefore, Examiner request Applicant to further clarify in the next response. Otherwise, a 112 rejection may apply in the next office action. In Applicant’s remark filed on 6/10/22, Applicant challenge the “distance” of the cited art. Examiner invite Applicant to further clarify the above claim limitations. Therefore, the arguments in Applicant’s remark could be answer by itself. 
In claim 13, “a light cover comprised of a shape-memory alloy configured to block a light leakage from the display, the light cover comprising: a blocking portion configured to block  light emitted from the LED of the display, the blocking portion formed from a shape-memory alloy” are confuse. The limitations lack antecedent basis. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11, 13-14, are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi (US 20110116218) further in view of Iwaki (US: 20170205654) 
With regard claim 1 (see claim objections), Choi discloses A light cover to block light leakage from a display of an information handling system, the light cover (abstract, at least fig 2) comprising: a blocking portion (portions of 11 and 12, see annotated figure 2 below) configured to block light emitted from a light-emitting diode (LED) of the display (display panel 17 with OLED, see paragraph 78), a mounting portion (bottom portion of 11, see figure 2 below) coupled to a bottom portion of a cover bottom of the display (bottom of 13 for example, see figure 2 below), the mounting portion extending orthogonally from the blocking portion (see annotate figure 2 below).
Choi lacks teaching (see also claim objections): the blocking portion formed from a shape-memory alloy; and wherein, when the blocking portion is in a first state, the blocking portion has a first shape in which the blocking portion extends vertically in parallel with a lower portion of an optical sheet of the display to define a first distance of a gap defined between the lower portion of the optical sheet of the display and the blocking portion; and wherein, when the blocking portion is in a second state, the blocking portion has a second shape, differing from the first shape,  in which the blocking portion extends diagonally away from the lower portion of the optical sheet of the display to define a second distance of the gap defined between the lower portion of the optical sheet of the display and the blocking portion wherein a temperature associated with the first state is greater than a temperature associated with the second state, wherein the second distance is greater than the first distance.

    PNG
    media_image1.png
    645
    797
    media_image1.png
    Greyscale

Annotated Fig: Examiner annotated figure.

Examiner’s note: Choi does teach that the housing disformed by heat ( [0228] In the case that the display unit employs the LEDs arranged in an edge type, heat from the LEDs may be relatively concentrated on an edge part of the display apparatus 1b. Thus, the edge part is likely to be thermally deformed as compared with other parts.)
Iwaki teaches a display structure comprising:  the blocking portion formed from a shape-memory alloy (spacer 31 for example, see paragraph [90]-[93] for other forms/materials); and wherein, when the blocking portion is in a first state, the blocking portion has a first shape in which the blocking portion extends vertically in parallel with a lower portion of an optical sheet of the display to define a first distance of a gap defined between the lower portion of the optical sheet of the display and the blocking portion (at least fig 2-4, see also paragraph [96]-[99]); and wherein, when the blocking portion is in a second state, the blocking portion has a second shape, differing from the first shape,  in which the blocking portion extends diagonally away from the lower portion of the optical sheet of the display to define a second distance of the gap defined between the lower portion of the optical sheet of the display and the blocking portion (at least fig 2-4, see also paragraph [96]-[99]) wherein a temperature associated with the first state is greater than a temperature associated with the second state (at least fig 2-4, see also paragraph [96]-[99]), wherein the second distance is greater than the first distance (at least  fig 2-4, see also paragraph [96]-[99]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to use the material of Iwaki as the blocking portion of Choi for ease of arrangement of parts (see paragraphs 19 and 20 of Iwaki).
Examiner’s note: see also claim objections.
With regard claim 13 (see claim objections), Choi discloses An information handling system, (abstract, fig 1-38) comprising: at least one processor (paragraph [8]; at least, the imaging processing unit is a processor); a display (discuss below) comprising: a light-emitting diode (LED) (paragraph [79]); an optical sheet (at least fig 2, Examiner consider: any one of the sheet structure components shown in fig 2 related to the optical display function is optical sheet; at least 18b, 18c etc.); a cover bottom (at least 13 and associated parts as discussed in the following rejection); and a light cover (see annotated figure) configured to block a light leakage from the display (at least fig 2, at least 12/11), the light cover comprising: a blocking portion (at least fig 2, the portion in front of 16, Examiner consider as blocking portion) configured to block light emitted from the LED of the display.
a mounting portion coupled to a bottom portion of a cover bottom of the display (at least fig 2, the mounting portion of 11 on the bottom which extending orthogonally from a base of the blocking portion), the mounting portion extending orthogonally from the blocking portion (Examiner consider the lower portion is a base; see also claim objection), 

Choi lacks teaching: the light cover (see annotated figure) comprised of a shape-memory alloy; the blocking portion formed from a shape-memory alloy; wherein, when the blocking portion is in a first state, the blocking portion has a first shape in which the blocking portion extends vertically in parallel with a lower portion of an optical sheet of the display to define a first distance of a, a gap defined between the lower portion of the optical sheet of the display and the blocking portion; and wherein, when the blocking portion is in a second state, the blocking portion has a second shape, differing from the first shape, in which the blocking portion extends diagonally away from the lower portion of the optical sheet of the display to define a second distance of , the gap defined between the lower portion of the optical sheet of the display and the blocking portion wherein a temperature associated with the first state is greater than a temperature associated with the second state, wherein the second distance is greater than the first distance.
Examiner’s note: Choi does teach that the housing disformed by heat ( [0228] In the case that the display unit employs the LEDs arranged in an edge type, heat from the LEDs may be relatively concentrated on an edge part of the display apparatus 1b. Thus, the edge part is likely to be thermally deformed as compared with other parts.)
Iwaki teaches a display structure comprising:  the blocking portion formed from a shape-memory alloy (spacer 31 for example, see paragraph [90]-[93] for other forms/materials); and wherein, when the blocking portion is in a first state, the blocking portion has a first shape in which the blocking portion extends vertically in parallel with a lower portion of an optical sheet of the display to define a first distance of a gap defined between the lower portion of the optical sheet of the display and the blocking portion (at least fig 2-4, see also paragraph [96]-[99]); and wherein, when the blocking portion is in a second state, the blocking portion has a second shape, differing from the first shape,  in which the blocking portion extends diagonally away from the lower portion of the optical sheet of the display to define a second distance of the gap defined between the lower portion of the optical sheet of the display and the blocking portion (at least fig 2-4, see also paragraph [96]-[99]) wherein a temperature associated with the first state is greater than a temperature associated with the second state (at least fig 2-4, see also paragraph [96]-[99]), wherein the second distance is greater than the first distance (at least  fig 2-4, see also paragraph [96]-[99]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to use the material of Iwaki as the blocking portion of Choi for ease of arrangement of parts (see paragraphs 19 and 20 of Iwaki).
Examiner’s note: see also claim objections.
With regard claims 2, 14, modified Choi discloses the light cover is comprised of a semi-rigid material (Shape Memory Alloy of Iwaki is same material as light cover of applicant).
With regard claims 10-11, The method steps recited in the claims are obviously met by the device structure as taught by above discussed structure. 
Claims 5, 8, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi (US 20110116218) in view of Iwaki (US: 20170205654) and further in view of Examiner’s Official Notice (EON).
With regard claims 5, 8, 17, 20, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the second distance of the gap is greater than 0.2 millimeters; and the first distance of the gap is less than 0.2 millimeters. 
However, Examiner take official notice (EON) that the above limitations (the second distance of the gap is greater than 0.2 millimeters; and the first distance of the gap is less than 0.2 millimeters) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (above size range) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further reduce the size/thickness of the device. Admitted prior art, MPEP 2144.03. 
Examiner’s note: 
a) the amended claims (including independent claims) are confuse as discussed in the claim objection.
b) Since this size range only disclosed in the SPEC once, Examiner determine Applicant may tried to claim to the same scope or size range. Therefore, these claims are AAPA.
c) If Applicant tried to claim to another different scope, then these claims could be new matters and will be rejected as 112 rejections in the next office action. 
 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “As shown, when the spacer 31 is in the configuration of FIGURE 3, there is no gap defined between the spacer 31 and the front surface of the optical sheet group 21. Rather, the panel attachment part 311 is perpendicular to the optical sheet group 21. Applicant's Claim 1, in contrast, discusses that " when the blocking portion is in a first state, the blocking portion has a first shape in which the blocking portion extends vertically in parallel [emphasis added] with a lower portion of an optical sheet of the display to define a first distance of a gap defined between the lower portion of the optical sheet of the display and the blocking portion [emphasis added];" "wherein, when the blocking portion is in a second state, the blocking portion has a second shape, differing from the first shape, in which the blocking portion extends diagonally away [emphasis added] from the lower portion of the optical sheet of the display to define a second distance of the gap defined between the lower portion of the optical sheet of the display and the blocking portion [emphasis added]." The panel attachment part 311 of the spacer 31 does not define a gap with the front surface of the optical sheet group 21 as shown in FIGURE 3.” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) cited art success defines gaps in different temperature ranges as shown in the fig 2-4 and/or paragraph [90]-[93].
b) gap: A space between objects or points (https://www.thefreedictionary.com/gap)
c) see claim objection regarding the issues in the claims.
d) In this case, Iwaki teaches a display structure comprising:  the blocking portion formed from a shape-memory alloy (spacer 31 for example, see paragraph [90]-[93] for other forms/materials); and wherein, when the blocking portion is in a first state, the blocking portion has a first shape in which the blocking portion extends vertically in parallel with a lower portion of an optical sheet of the display to define a first distance of a gap defined between the lower portion of the optical sheet of the display and the blocking portion (at least fig 2-4, see also paragraph [96]-[99]); and wherein, when the blocking portion is in a second state, the blocking portion has a second shape, differing from the first shape,  in which the blocking portion extends diagonally away from the lower portion of the optical sheet of the display to define a second distance of the gap defined between the lower portion of the optical sheet of the display and the blocking portion (at least fig 2-4, see also paragraph [96]-[99]) wherein a temperature associated with the first state is greater than a temperature associated with the second state (at least fig 2-4, see also paragraph [96]-[99]), wherein the second distance is greater than the first distance (at least  fig 2-4, see also paragraph [96]-[99]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to use the material of Iwaki as the blocking portion of Choi for ease of arrangement of parts (see paragraphs 19 and 20 of Iwaki).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 /JERRY WU/              Primary Examiner, Art Unit 2841